          Case 1:20-cv-08668-VM Document 61 Filed 12/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
NATIONAL COALITION ON                 :
BLACK CIVIC PARTICIPATION, et al.,    :
                                      :
                      Plaintiffs,     :      20 Civ. 8668 (VM)
                                      :
     - against -                      :          ORDER
                                      :
JACOB WOHL, et al.,                   :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.



      On December 2, 2020, Defendants filed a letter request for an

extension       to    the   deadlines       for   Defendants’     motion       to     dismiss,

Plaintiffs’ response, and Defendants’ reply. (Dkt. No. 60.) Defendants

previously filed a pre-motion letter requesting leave to file a motion

to   dismiss,        to   which    Plaintiffs     responded.     (Dkt.      Nos.    50,     52).

Defendants then filed a reply. (Dkt. No. 58.)

      Having reviewed the arguments raised in Defendants’ pre-motion

letter requesting leave to file a motion to dismiss, the Court will

deem the pre-motion letter as the motion to dismiss and will resolve

Defendants’      motion     in     a   forthcoming   decision    on   the     basis    of   the

letters and the material in the record. See Kapitalforeningen Lægernes

Invest.    v.    United         Techs.   Corp.,   779   F.    App’x   69,     70    (2d     Cir.

2019) (affirming          the    district   court    ruling   deeming    an    exchange       of

letters as a motion to dismiss).

      Accordingly, the deadlines previously set by the Court for the

filing of Defendants’ motion to dismiss, Plaintiffs’ response, and
         Case 1:20-cv-08668-VM Document 61 Filed 12/02/20 Page 2 of 2



Defendants’ reply (see Dkt. No. 57) are hereby terminated.

SO ORDERED.

Dated:      New York, New York
            2 December 2020
                                         ________________________
                                              VICTOR MARRERO
                                                  U.S.D.J.
